 1

 2

 3                                  IN THE UNITED STATES DISTRICT COURT
 4                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 5                                             OAKLAND DIVISION
 6

 7    UNITED STATES OF AMERICA,                                Case No.: CR 16–245 JST
 8                     Plaintiff,                              [PROPOSED] ORDER TO PERMIT
                                                               SUPERVISEE TO RESIDE IN A
 9             v.                                              FOREIGN COUNTRY
10    STERLYNG FUNG,
11                     Defendant.
12

13          Pursuant to the parties’ Stipulation, it is hereby ORDERED that Mr. Fung be permitted to

14   reside in the Republic of Trinidad and Tobago, subject to all other existing Supervised Release

15   Conditions, including that he provide current address information and report as directed, file monthly

16   reports, and make payments as directed towards forfeiture and/or restitution.

17

18

19
                    IT IS SO ORDERED.
20

21
      Dated:        October 18, 2018
22                                                             HONORABLE JON S. TIGAR
                                                               United States District Judge
23

24

25

26

27

28

     [PROPOSED] ORDER TO PERMIT SUPERVISEE TO RESIDE IN A FOREIGN COUNTRY
     FUNG, CR 16–245 JST
                                                           1
